753 F.Supp.2d 1313 (2011)
TRUMPF MEDICAL SYSTEMS, INC., Plaintiff,
v.
UNITED STATES, Defendant.
Slip Op. 11-5. Court No. 07-00316.
United States Court of International Trade.
January 18, 2011.

JUDGMENT ORDER
DONALD C. POGUE, Chief Judge.
Upon reading plaintiffs motion for summary judgment, defendant's cross-motion for summary judgment, and plaintiffs response thereto; upon other papers and proceedings had herein; and upon due deliberation, it is hereby
ORDERED that in accordance with the decision of this Court in Slip Op. 10-123 (Oct. 27, 2010) plaintiffs motion be, and hereby is, granted, in part; and it is further
ORDERED that defendant's cross-motion for summary judgment be, and hereby is, denied; and it is further
ORDERED that U.S. Customs and Border Protection (CBP) shall reliquidate the imported surgical light systems contained in the entries identified in the attached Schedule A under Heading 9018, subheading 9018.19.95 of the Harmonized Tariff Schedule of the United States (HTSUS), at a rate of duty-free and refund to plaintiff any overpayments of duties together with interest as provided by law; and it is further
ORDERED that CBP shall reliquidate the imported examination light heads contained in the entries identified in the attached Schedule A under HTSUS *1314 9018.19.95, at a rate of duty-free; the imported suspension arms contained in the entries identified in the attached Schedule A under HTSUS 8479.90.94, at a rate of duty-free; the imported control boxes/panels contained in the entries identified in the attached Schedule A under HTSUS 8537.10.90, at a rate of 2.7 percent ad valorem and the imported transformers contained in the entries identified in the attached Schedule A under HTSUS 8504.31.40, at a rate of 6.6 percent ad valorem; and the remaining components identified on Schedule A shall be liquidated under the provisions set forth in Schedule A; and CBP shall refund to plaintiff any overpayments of duties together with interest as provided by law.

SCHEDULE A
Entry No. 233-3171894-2: HTSUS 9018.19.95 for component numbers 8870200 (merchandise described on the commercial invoice as "Operating theatre light 701 EC") and 8870610 (described as "Operating theatre light TL 701 E+Rail"). HTSUS 8479.90.94 for component number 8812500 (described on the commercial invoice as "701 E/Flat Panel Mount AC 2000 w/Stops").
Entry No. 233-3195796-1: HTSUS 9018.19.95 for component number 8870600 (described on the commercial invoice as "Operating theatre light 701 EC"). HTSUS 8537.10.90 for component numbers 8804700 (described on the commercial invoice as "SK Box") and 8804800 (described on the commercial invoice as "Double wall control"). HTSUS 8479.90.94 for component number 8812500 (described on the commercial invoice as "Flat Panel Mt AC 2000 w/Stops").
Entry No. 233-3373454-1: HTSUS 9018.19.95 for component numbers 8870200 (merchandise described on the commercial invoice as "Operating theatre light Helion L+/Helion L+") and 8873700 (merchandise described as "Operating Light Xenion L+/M+"). HTSUS 8504.31.40 for component numbers 8804402 (described on the commercial invoice as "Xenion L Transformer") and 8804400 (described on the commercial invoice as "Transformer 220 VA W/filter"). HTSUS 8525.40.80 for component numbers 8809901 (described on the commercial invoice as "Focus camera in handle") and 8809501 (described as "TV Focus for Xenion M+").
Entry No. 233-3366253-6: HTSUS 9018.19.95 for component numbers 8873100 (described on the commercial invoice as "Operating theatre light Xenion L/Xenion L") and 8853000 (described on the commercial invoice as "Xenion M Ceiling Single Incl. Wallpanel"). HTSUS 8504.31.40 for component number 8804402 (described on the commercial invoice as "Xenion L Transformer"). HTSUS 8525.40.80 for component number 8809501 (described on the commercial invoice as "TV Focus for Xenion M+").
Entry No. 233-3366242-9: HTSUS 9018.19.95 for component numbers 8873500 (described on the commercial invoice as "Operating light Xenion L+/Xenion L+") and 8873700 (described on the commercial invoice as "Operating light Xenion L+/ M+"). HTSUS 8504.31.40 for component number 8804402 (described on the commercial invoice as "Xenion L transformer").
Entry No. 233-5540047-6: HTSUS 9018.19.95 for component number 8873300 (described in the commercial invoice as "Operating Light Xenion L+/Xenion M+"). HTSUS 8504.31.40 for component number 8804402 (described on the commercial invoice as "Xenion L transformer").
Entry No. 233-5595300-3: HTSUS 9018.19.95 for component number 8870200 (described on the commercial invoice as "Operating theatre light Helion L+/Helion *1315 L+"). HTSUS 8504.31.40 for component number 8804400 (described on the commercial invoice as "Transformer 230 VA w/Filter").
Entry No. 233-3416935-8: HTSUS 9018.19.95 for component number 8830400 (merchandise described on the commercial invoice as "Helion S. for boom").
Entry No. 233-3302102-2: HTSUS 8479.90.94 for component number 8810100 (described as "single flat panel MT w/stops" on the commercial invoice).
Entry No. 233-3257991-3: HTSUS 9018.19.95 for component number 8812900 (described as "dual 701/701 SFP w/stops" on the commercial invoice). HTSUS 8537.10.90 for component numbers 8804700 (described as "SK box for 2 lights" on the commercial invoice) and 8804800 (described on the commercial invoice as "double wall control"). HTSUS 8504.31.40 for component number 8804400 (described as "transformer 220 VA W/filter" on the commercial invoice). HTSUS 8479.90.94 for component number 8810100 (described as "single flat panel MT w/stops" on the commercial invoice).
Entry No. 233-5554827-4: HTSUS 9018.19.95 for component numbers 8873100 (described on the commercial invoice as "Operating theatre light Xenion L/Xenion L") and 8873000 (described on the commercial invoice as "Xenion L (5-pole)"). 8504.31.40 for component number 8804402 (described on the commercial invoice as "Xenion L transformer"). HTSUS 8479.90.94 for component number 8810100 (described on the invoice as "single flat panel MT. w/stops").
Entry No. 233-3302107-1: HTSUS 9018.19.95 for component numbers 8812500 (described as "Helion L+/single flat panel mount w/stop" on the commercial invoice) and 8812300 (described as "operating theatre light Helion M+ flat panel mount AC 2000 with stops"). HTSUS 8537.10.90 for component numbers 8804700 (described as "SK box for 2 lights" on the commercial invoice) and 8804800 (described on the commercial invoice as "double wall control"). HTSUS 8479.90.94 for component number 8810100 (described as "single flat panel MT w/stops" on the commercial invoice).
Entry No. 233-3247748-0: HTSUS 9018.19.95 for component numbers 8873100 (described as "operating theatre light 702 HXV" on the commercial invoice) and 8815300 (described as "side rails for Helion L+" on the commercial invoice). HTSUS 8537.10.90 for component numbers 8804800 (described as "double wall control" on the commercial invoice). HTSUS 8504.31.40 for component number 8804402 (described as "702 HX transformer" on the commercial invoice). HTSUS 8479.90.94 for component number 8810100 (described as "single flat panel MT w/stops" on the commercial invoice).
Entry No. 233-3317874-9: HTSUS 9018.19.95 for component numbers 8870600 (described as "operating theatre light Helion L+" on the commercial invoice). HTSUS 8504.31.40 for component number 8804400 (described as "transformer 220 VA w/filter" on commercial invoice). HTSUS 8537.10.90 for component number 8804800 (described as "double wall control" on the invoice). HTSUS 8479.90.94 for component numbers 8810100 (described as "single flat panel MT w/stops" on the commercial invoice).
Entry No. 233-5510440-9:
Invoice 20799: HTSUS 9018.19.95 for component numbers 8873300 (described as "operating Light Xenion L+/Xenion M+" on the commercial invoice). HTSUS 8504.31.40 for component number 8804402 (described as "Xenion L transformer" on commercial invoice), HTSUS 8479.90.94 for component numbers 8810100 (described as *1316 "single flat panel MT w/stops" on the commercial invoice).
Invoice 20798: HTSUS 9018.19.95 for component numbers 8873100 (described as "operating theatre light Xenion L/Xenion L" on the commercial invoice). HTSUS 8504.31.40 for component number 8804402 (described as "Xenion L transformer" on commercial invoice), HTSUS 8479.90.94 for component numbers 8810100 (described as "single flat panel MT w/stops" on the commercial invoice).
Invoice 20796: HTSUS 9018.19.95 for component number 8809005 (described on the commercial invoice as "Light Head Xenion M Ceiling"). HTSUS 8479.90.94 for component number 8801014 (described on the invoice as "spring arm AC 2000 7-pole"). HTSUS 8525.40.80 for component numbers 8809005 (described as "camera-focus-xenion M/M+NTSC" on the commercial invoice) and 8400125 (described as "MED TV Pro & Camera on mobile" on the commercial invoice). HTSUS 8544.42.90 for component numbers 8804001 (described as "sweeping contacts" on the commercial invoice), 8802011 (described as "7-pole plus wiring" on the commercial invoice), and 8802502 (described on the commercial invoice as "7-pole sweeping contacts").
Entry No. 233-3317878-0: HTSUS 9018.19.95 for component numbers 8870600 (described as "operating theatre light Helion L+" on the commercial invoice). HTSUS 8504.31.40 for component number 8804400 (described as "transformer 220 VA w/filter" on commercial invoice), HTSUS 8537.10.90 for component number 8804800 (described as "double wall control" on the invoice). HTSUS 8479.90.94 for component numbers 8810100 (described as "single flat panel MT w/stops" on the commercial invoice). HTSUS 8525.40.80 for component number 8809000 (described on the commercial invoice as "Focus camera preparation").
Entry No. 233-5480395-1: HTSUS 9018.19.95 for component numbers 8873000 (described as "Xenion L(5 pole)" on the commercial invoice) and component number 8853100 (described as "Xenion M with wall panel" on the invoice). HTSUS 8504.31.40 for component number 8804402 (described as "Xenion L transformers" on commercial invoice). HTSUS 8479.90.94 for component numbers 8810100 (described as "single flat panel w/stops" on the commercial invoice). HTSUS 8525.40.80 for component number 8809902 (described on the commercial invoice as "camera focus: Helion M+L+NTSC").
Entry No. 233-5480419-9: HTSUS 9018.19.95 for component numbers 8853100 (described as "Xenion M with wall panel" on the commercial invoice) and 8873000 (described as "Xenion L (5-Pole)" on commercial invoice). HTSUS 8504.31.40 for component number 8804402 (described as "Xenion L transformers" on commercial invoice). HTSUS 8479.90.94 for component numbers 8810100 (described as "single flat panel w/stops" on the commercial invoice). HTSUS 8525.40.80 for component number 8809902 (described on the commercial invoice as "camera focus: Helion M+L+NTSC").
Entry No. XXX-XXXXXX-X: As determined by the Court, Trumpf dropped its claims regarding this entry. Slip Op. 10-123 (Oct. 27, 2010) at 12, n. 16.